Citation Nr: 0727567	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  03-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died on October [redacted], 2001.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2005, the appellant and her daughter testified before 
the undersigned at a hearing held at the St. Petersburg RO.  
In August 2005, and again in May 2006, the Board remanded 
this matter for additional development.  The appeal is again 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  

The Board's May 2006 decision also denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that denial to the United States Court of Appeals for 
Veterans Claims.  In 2007, statements and evidence were 
submitted on the appellant's behalf, continuing to argue that 
service connection was warranted for the cause of death.  
These statements should be construed as a claim to reopen, 
and this matter is REFERRED to the RO for consideration.


REMAND

As noted in the Board's prior remand, the appellant, in 
November 2001, submitted a claim seeking accrued benefits 
based upon the claims the veteran had pending at the time of 
his death.  Specifically, at the time of his death, the 
veteran was seeking earlier effective dates prior to February 
9, 2000, for the award of service connection (with 50 percent 
rating) for post-traumatic stress disorder (PTSD) and for the 
award of a total disability rating based upon individual 
unemployability (TDIU).  Unfortunately, the RO has not yet 
had the opportunity to address the appellant's accrued 
benefits claims in this matter.  

The appellant's accrued benefits claims are inextricably 
intertwined with the claim currently on appeal.  Thus, the 
accrued benefit issues in this case must be decided in the 
first instance by the RO, before the Board reaches a final 
determination on the issue of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are inextricably intertwined when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  

Adjudication of the DIC claim pursuant to 38 U.S.C.A. § 1318, 
therefore, will be held in abeyance pending resolution of the 
appellant's claims for accrued benefits.

Accordingly, the case is remanded for the following actions:

1.  The RO must adjudicate the following 
issues: 
(1) entitlement to an effective date 
earlier than February 9, 2000, for the 
award of service connection for PTSD, for 
purposes of accrued benefits; and (2) 
entitlement to an effective date earlier 
than February 9, 2000, for the award of a 
TDIU rating, for purposes of accrued 
benefits.  As noted in the prior remand, 
if the appellant is not satisfied with 
the RO's disposition of either of these 
claims, she must file a timely notice of 
disagreement, and, following a statement 
of the case, a timely and adequate 
substantive appeal if she wants the Board 
to have jurisdiction over the pending 
accrued benefits claims.

2.  After completing any additional 
necessary development, the RO must then 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
must furnish the appellant a supplemental 
statement of the case and afford the 
applicable opportunity to respond.  
Thereafter, the case must be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

